DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the tinted material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 and 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7-10 and 13-16 are duplicate claims of claims 2-5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, and 13-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Lyon et al (US Publication 20090130395).
a.	As to claims 1-5, Lyon et al discloses a vehicle glazing comprising a windscreen formed of tempered glass (first layer of protective material) (paragraph 39).  The vehicle glazing comprises an adhesive that is used to adhered the glass to the vehicle (paragraph 30).  The adhesive will hold the glass layer in place after impact.  The adhesive material and glass layer will have a force absorbing quality as all materials have force absorbing quality.  

b.	As to claims 6-10, Lyon et al discloses a vehicle glazing comprising a windscreen formed of tempered glass (first layer of protective material) (paragraph 39).  The vehicle glazing comprises an adhesive that is used to adhered the glass to the vehicle (paragraph 30) and an opacifying region (tinting material).  The adhesive will hold the glass layer in place after impact.  The adhesive material and glass layer will have a force absorbing quality as all materials have force absorbing quality.  

Claims 1-10, and 12-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Shukuri et al (US Publication 20020064626).
a.	As to claims 1-10, Shukuri discloses a tempered glass pane that can have an adhesive applied to the glass so as to fit a motor vehicle.  The tempered glass can have a ceramic material print film (tinting material) as its providing color to the glass.  The adhesive will hold the glass layer in place after impact.  The adhesive material and glass layer will have a force absorbing quality as all materials have force absorbing quality.

b.	As to claims 12-16, Shukuri discloses a tempered glass pane that can have an adhesive applied to the glass so as to fit a motor vehicle.  The tempered glass can have a ceramic material print film (tinting material) as its providing color to the glass.  The adhesive will hold the glass layer in place after impact.  The adhesive material and glass layer will have a force absorbing quality as all materials have force absorbing quality.    The glass can have notches formed within the glass at the edge (cutouts).  The notches can be placed so as to formed together when the cover is bent as this is a functional limitation and the glass sheet of Shukuri is capable of doing this.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al (US Publication 20090130395) in view of Gomes (US Patent 6878425).
a.	Lyon anticipates claim 1 for the reasons noted above, however this reference is silent to a polarization element.
b.	Gomes discloses a polarizing film for filtering light on vehicles.
c.	It would have been obvious to one of ordinary skill in the art to have modified Lyon and added the polarizing element as it would reduce glare by blocking more light.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shukuri et al (US Publication 20020064626) in view of Gomes (US Patent 6878425).
a.	Shukuri anticipates claim 1 for the reasons noted above, however this reference is silent to a polarization element.
b.	Gomes discloses a polarizing film for filtering light on vehicles.
c.	It would have been obvious to one of ordinary skill in the art to have modified Shukuri and added the polarizing element as it would reduce glare by blocking more light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785